Title: To James Madison from John Armstrong, 6 May 1810
From: Armstrong, John
To: Madison, James


Private
Dear Sir,
Paris 6 May 1810
I have just been informed that M. Bowdoin (before he left Paris) in conjunction with M. Skipwith & by means which I shall take care to investigate, did obtain from an Irish ex-priest of the name of Somers a deposition, in which an attempt is made to implicate me in a land Speculation, connected with the then intended purchase of the Floridas, and conducted by Mess. Parker, OMealy and le Ray de Chaumont. This deposition was multiplied by several copies, one of which was inserted on the Consular Register of this place—which, by the way, forms the true reason why that Register has been so unwarrantably witheld by Skipwith and Barnet. Another of these copies was, as I understand, sent to you, when Secretary of State, to be presented to the President. It is this last circumstance that gives me a right to trouble you with anything on this Subject and in particular to request, that a copy of this deposition, if in the office, or otherwise within your reach, may be forwarded to me. I venture to say in advance, that I will cover with infamy the fabricators of this calumny: they are Assassins, and deserve no pity. I have got hold of this through the leakiness of a fellow of the name of Hunt, whom I mentioned in my last. I am dear Sir with the truest Attachment & respect Your Most Obedt. & very hum. servt.
J Armstrong
